Exhibit 99.1 Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 5.500 12 $ 6,337,902.71 0.91 % 528,158.56 360 759 75.78 5.625 14 10,175,349.07 1.45 726,810.65 359 752 70.59 5.750 36 21,629,479.66 3.09 600,818.88 360 752 70.01 5.875 165 97,547,433.40 13.94 591,196.57 360 749 71.14 5.905 1 519,056.71 0.07 519,056.71 354 730 88.47 6.000 403 243,724,766.66 34.82 604,776.10 359 754 71.91 6.045 1 447,000.00 0.06 447,000.00 360 720 86.63 6.055 1 426,604.52 0.06 426,604.52 359 795 89.89 6.080 1 450,000.00 0.06 450,000.00 360 795 90.00 6.125 503 310,268,407.31 44.32 616,835.80 359 748 71.24 6.250 10 6,055,668.47 0.87 605,566.85 359 745 71.19 6.375 4 2,415,960.00 0.35 603,990.00 360 748 72.45 Total 1,151 $ 699,997,628.51 100.00 % (1) The lender acquired mortgage insurance mortgage loans are shown in the preceding table at the mortgage rates net of interest premium charge by the related lenders.As of the cut-off date, the weighted average mortgage rate of the mortgage loans (net of such premiums) was approximately 6.024% per annum.Without the adjustment, the weighted average on the mortgage loans was approximately 6.025% per annum. Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 400,000.01 – 450,000.00 116 $ 50,813,435.65 7.26 % 438,046.86 6.036 359 742 72.09 450,000.01 – 500,000.00 265 126,251,977.09 18.04 476,422.56 6.019 359 748 72.21 500,000.01 – 550,000.00 218 114,813,759.19 16.40 526,668.62 6.021 359 747 72.91 550,000.01 – 600,000.00 161 92,851,386.99 13.26 576,716.69 6.016 360 753 74.06 600,000.01 – 650,000.00 109 68,524,031.65 9.79 628,660.84 6.018 359 750 71.55 650,000.01 – 700,000.00 58 39,297,661.06 5.61 677,545.88 6.041 359 757 71.07 700,000.01 – 750,000.00 41 29,769,808.84 4.25 726,092.90 6.037 359 765 72.94 750,000.01 – 1,000,000.00 140 122,539,453.48 17.51 875,281.81 6.036 360 750 70.25 1,000,000.01 – 1,500,000.00 40 50,047,914.56 7.15 1,251,197.86 6.032 359 758 63.95 1,500,000.01 – 2,000,000.00 3 5,088,200.00 0.73 1,696,066.67 5.869 360 778 68.45 Total 1,151 $ 699,997,628.51 100.00 % (1) As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans was approximately $608,165. FICO Credit Scores(1) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 660 – 679 46 $ 25,206,502.84 3.60 % 547,967.45 6.052 359 671 73.35 680 – 699 80 44,981,768.20 6.43 562,272.10 6.037 359 690 73.18 700 – 719 154 91,663,756.26 13.09 595,219.20 6.026 359 710 71.17 720 and Above 871 538,145,601.21 76.88 617,847.99 6.022 359 767 71.33 Total 1,151 $ 699,997,628.51 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans was approximately 751. 2 Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 or Less 60 $ 42,236,422.41 6.03 % 703,940.37 6.038 359 752 42.08 50.01 to 55.00 51 33,549,481.00 4.79 657,832.96 6.014 359 767 52.79 55.01 to 60.00 57 35,265,594.24 5.04 618,694.64 6.008 359 751 57.72 60.01 to 65.00 100 63,209,206.72 9.03 632,092.07 6.015 358 754 62.76 65.01 to 70.00 123 77,184,747.58 11.03 627,518.27 6.026 359 748 67.92 70.01 to 75.00 136 81,207,138.48 11.60 597,111.31 6.027 359 752 73.30 75.01 to 80.00 601 355,764,149.40 50.82 591,953.66 6.026 360 750 79.46 80.01 to 85.00 3 1,687,844.40 0.24 562,614.80 6.000 360 711 84.92 85.01 to 90.00 16 7,845,555.92 1.12 490,347.25 6.077 359 712 89.32 90.01 to 95.00 4 2,047,488.36 0.29 511,872.09 5.995 359 759 94.36 Total 1,151 $ 699,997,628.51 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans was approximately 71.50%. (2) Does not take into account any secondary financing on the mortgage loans that may exist at the time of origination. 3 Original Combined Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 or Less 54 $ 37,494,582.64 5.36 % 694,344.12 6.029 360 753 41.74 50.01 to 55.00 47 30,707,030.00 4.39 653,341.06 6.016 359 766 52.81 55.01 to 60.00 52 31,978,944.24 4.57 614,979.70 6.010 359 755 57.42 60.01 to 65.00 94 58,303,971.00 8.33 620,255.01 6.016 358 753 61.75 65.01 to 70.00 117 73,962,758.18 10.57 632,160.33 6.040 359 751 66.99 70.01 to 75.00 137 81,138,203.87 11.59 592,249.66 6.027 359 749 72.30 75.01 to 80.00 378 227,433,021.46 32.49 601,674.66 6.023 360 753 78.69 80.01 to 85.00 44 25,661,693.19 3.67 583,220.30 6.040 360 756 78.70 85.01 to 90.00 164 98,827,268.64 14.12 602,605.30 6.020 360 743 80.12 90.01 to 95.00 33 17,043,527.62 2.43 516,470.53 6.032 360 731 81.02 95.01 to 100.00 31 17,446,627.67 2.49 562,794.44 6.038 360 740 79.91 Total 1,151 $ 699,997,628.51 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the Mortgage Loans was approximately 74.27%. (2) Takes into account any secondary financing on the Mortgage Loans that may exist at the time of origination. 4 Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) California 454 $ 268,522,811.53 38.36 % 591,459.94 6.017 360 752 71.62 Connecticut 28 21,941,182.20 3.13 783,613.65 6.084 359 751 61.32 Florida 36 23,322,399.03 3.33 647,844.42 6.044 360 740 67.99 Illinois 33 19,525,384.48 2.79 591,678.32 6.040 359 759 72.25 Maryland 48 27,938,636.68 3.99 582,054.93 6.020 359 742 73.87 Massachusetts 39 25,481,473.19 3.64 653,371.11 6.075 358 762 66.82 New Jersey 40 27,552,345.22 3.94 688,808.63 6.042 360 745 72.28 New York 48 29,973,739.08 4.28 624,452.90 6.022 359 755 68.33 North Carolina 31 18,129,964.88 2.59 584,837.58 6.038 359 757 72.94 Texas 29 18,366,738.22 2.62 633,335.80 6.029 360 746 71.92 Virginia 77 43,841,201.41 6.26 569,366.25 6.007 359 746 73.69 Washington 44 24,420,866.41 3.49 555,019.69 6.037 360 742 73.68 Other (less than 2%) 244 150,980,886.18 21.57 618,774.12 6.016 359 753 72.86 Total 1,151 $ 699,997,628.51 100.00 % (1) The Other row in the preceding table includes 32 other states and the District of Columbia with under 2% concentrations individually.As of the cut-off date, no more than approximately 0.477% of the mortgage loans were secured by mortgaged properties located in any one postal zip code area. Loan Purpose Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Refinance (Cash-Out) 315 $ 185,437,511.61 26.49 % 588,690.51 6.027 359 737 66.55 Purchase 565 351,290,541.73 50.18 621,753.17 6.020 360 759 74.93 Refinance (Rate/Term) 271 163,269,575.17 23.32 602,470.76 6.033 359 750 69.76 Total 1,151 $ 699,997,628.51 100.00 % 5 Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 2 to 4 Family Residence 8 $ 4,865,853.25 0.70 % 608,231.66 6.020 360 770 73.44 Cooperative 1 875,000.00 0.13 875,000.00 6.125 360 791 70.00 Hi-Rise Condominium 1 484,000.00 0.07 484,000.00 6.000 360 786 80.00 Low-Rise Condominium 57 32,367,958.96 4.62 567,858.93 5.968 360 758 76.05 Planned Unit Development 344 207,354,876.72 29.62 602,775.80 6.017 360 753 72.88 Single Family Residence 740 454,049,939.58 64.86 613,581.00 6.032 359 749 70.53 Total 1,151 $ 699,997,628.51 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Primary Residence 1,099 $ 662,443,669.90 94.64 % 602,769.49 6.025 359 751 71.69 Secondary Residence 52 37,553,958.61 5.36 722,191.51 6.018 360 752 68.28 Total 1,151 $ 699,997,628.51 100.00 % (1) Based upon representations of the related borrowers at the time of origination. 6 Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 360 831 $ 503,446,703.43 71.92 % 605,832.37 6.019 750 72.41 359 225 138,216,331.19 19.75 614,294.81 6.040 755 69.74 358 46 27,373,092.30 3.91 595,067.22 6.018 753 66.56 357 22 15,342,887.76 2.19 697,403.99 6.065 770 67.69 356 9 5,492,565.25 0.78 610,285.03 6.104 748 68.21 355 4 2,278,840.17 0.33 569,710.04 5.921 740 74.96 354 5 2,811,281.69 0.40 562,256.34 6.018 730 70.13 352 3 1,633,507.03 0.23 544,502.34 6.015 732 79.58 351 1 670,408.89 0.10 670,408.89 6.125 689 73.13 350 1 742,115.17 0.11 742,115.17 6.125 737 57.69 345 1 547,971.31 0.08 547,971.31 6.125 792 75.34 300 2 895,000.00 0.13 447,500.00 6.065 744 64.29 299 1 546,924.32 0.08 546,924.32 6.125 698 64.47 Total 1,151 $ 699,997,628.51 100.00 % (1) As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans was approximately 359 months. Interest-Only Periods at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Current Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 888 $ 532,514,733.93 76.07 % 599,678.75 6.027 359 751 71.07 120 263 167,482,894.58 23.93 636,817.09 6.017 360 751 72.90 Total 1,151 $ 699,997,628.51 100.00 % 7 Prepayment Charge Periods at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans Average Principal Balance Outstanding ($) Weighted Average Current Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 1,126 $ 684,852,092.59 97.84 % 608,216.78 6.022 359 751 71.53 60 25 15,145,535.92 2.16 605,821.44 6.144 360 756 70.26 Total 1,151 $ 699,997,628.51 100.00 % 8
